Citation Nr: 0809858	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  97-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot 
disability, including pes planus, metatarsalgia and plantar 
fasciitis.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a right thumb 
disability.

5.  Entitlement to service connection for low back pain, 
including as secondary to service-connected right and left 
knee disabilities or post-traumatic stress disorder (PTSD).

6.  Entitlement to service connection for sleep apnea, 
including as secondary to service-connected PTSD.

7.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

8.  Entitlement to an effective date prior to August 31, 
2001, for the assignment of a 20 percent evaluation for 
hemorrhoids.  

9.  Entitlement to a higher initial evaluation for PTSD, 
evaluated as 10 percent disabling prior to October 24, 2001 
and as 30 percent disabling from October 24, 2001.

10.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30, based on right knee surgery performed in 
October 1999.


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1990 to July 1996.      

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of July 1997, October 1998, December 1999, 
August 2002 and March 2003 rating decisions of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
in Wilmington, Delaware, and the VA Regional Office (RO) in 
Huntington, West Virginia.  

The veteran's appeal initially included claims of entitlement 
to service connection for bilateral knee disabilities and an 
initial compensable evaluation for a right knee disability.  
However, in rating decisions dated March 1998 and December 
1999, the RO granted the claims for service connection.  
Moreover, in a rating decision dated December 1999, the RO 
partially granted the veteran's claim for a higher initial 
evaluation for a right knee disability by increasing the 
evaluation assigned that disability to 10 percent.  
Thereafter, in a written statement received in January 2000, 
the veteran indicated that he was satisfied with the RO's 
action in this regard.  The claims for service connection for 
bilateral knee disability and an initial compensable 
evaluation for a right knee disability are thus not now 
before the Board for appellate review.

The veteran testified in support of the claims now on appeal 
at hearings held at the RO before a Hearing Officer and a 
Decision Review Officer in April 2000 and February 2002 and 
in Washington D.C. before the undersigned in November 2002 
and January 2008.  In July 2004, the Board remanded these 
claims to the RO for additional action.

The Board addresses the claims of entitlement to service 
connection for a bilateral foot disability, including pes 
planus, metatarsalgia and plantar fasciitis, low back pain, 
including as secondary to service-connected right and left 
knee disabilities or PTSD, and sleep apnea, including as 
secondary to service-connected PTSD, and entitlement to an 
initial evaluation in excess of 10 percent for PTSD in the 
Remand portion of this decision and REMANDS these claims to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  On April 13, 1999, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claims 
of entitlement to service connection for a right thumb 
disability and entitlement to an initial compensable 
evaluation for hemorrhoids.

2.  Hypertension is not related to the veteran's active 
service and did not manifest to a compensable degree within a 
year of his discharge therefrom.

3.  The veteran does not currently have a bilateral ankle 
disability.

4.  The RO received the veteran's claim for an increased 
evaluation for hemorrhoids on October 6, 2001.  

5.  During the year preceding October 6, 2001, it was 
factually ascertainable that the veteran's hemorrhoids were 
20 percent disabling.  

6.  Surgery performed on the veteran's service-connected 
right knee disability in October 1999 did not necessitate at 
least one month of convalescence or cause severe 
postoperative residuals.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to service connection for a right 
thumb disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal of a substantive appeal on 
the claim of entitlement to an initial compensable evaluation 
for hemorrhoids have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007). 

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

4.  A bilateral ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).



5.  The criteria for entitlement to an effective date of 
October 6, 2000, for the assignment of a 20 percent 
evaluation for hemorrhoids, have been met.  38 U.S.C.A. §§ 
5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2007). 

6.  The criteria for entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30, based on right knee 
surgery performed in October 1999, have not been met.  38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Right Thumb Disability &
Higher Initial Evaluation - Hemorrhoids

Under 38 U.S.C.A. § 7105 (2007), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2007).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2007).  

On April 13, 1999, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claims of 
entitlement to service connection for a right thumb 
disability and entitlement to an initial compensable 
evaluation for hemorrhoids.  Thus, with regard to such 
claims, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on such claims and 
they must be dismissed.



II.  Service Connection - Hypertension & Bilateral Ankle 
Disability,
Earlier Effective Date - Increased Evaluation for 
Hemorrhoids
& Temporary Total Evaluation under 38 C.F.R. § 4.30

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims being decided, VA provided the veteran adequate notice 
and assistance such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 



1.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

a.  Timing

1.  Service Connection & Temporary Total Evaluation 

The RO provided the veteran VCAA notice on his claims for 
service connection and a temporary total evaluation by 
letters dated August 2004, December 2004 and May 2005, after 
initially deciding those claims in rating decisions dated 
July 1997, October 1998 and December 1999.  Given that VCAA 
notice was not mandated at the time of these decisions, the 
RO did not err by providing remedial notice.  Rather, the 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

2.  Earlier Effective Date

The RO provided the veteran VCAA notice on his earlier 
effective date claim by letter dated in May 2005, after 
initially deciding that claim in a rating decision dated 
August 2002.  The timing of such notice does not reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  However, for the reasons that follow, 
this timing defect constitutes harmless error.  

First, as explained below, the notice letter satisfies the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the veteran is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, VA afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claim and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give a claimant an opportunity to submit information 
and evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2007) (harmless error).  

b.  Content

The content of the aforementioned notice letters considered 
in conjunction with the content of a letter the RO sent to 
the veteran in May 2006 reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.  Therein, the RO acknowledged the claims 
being decided, informed him of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability evaluations and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof, but that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all requested 
evidence.  The RO advised the veteran to sign the enclosed 
forms authorizing the release of his treatment records if he 
wished VA to obtain them on his behalf.  The RO also advised 
the veteran to identify or send directly to VA all pertinent 
evidence he had in his possession.    

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to those 
claims, including service medical records and post-service VA 
and private treatment records.  Second, the RO conducted 
medical inquiry in an effort to substantiate the veteran's 
claims for service connection by affording the veteran VA 
medical examinations, during which VA examiners addressed the 
presence and etiology of the veteran's hypertension and 
alleged bilateral ankle disorder.  The RO also requested a 
medical expert opinion on the question of the etiology of the 
veteran's hypertension.  The RO did not conduct medical 
inquiry in support of the veteran's claims for an earlier 
effective date and temporary total evaluation under 38 C.F.R. 
§ 4.30 because the claims file includes all medical 
information necessary to decide these claims.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).    

B.  Analysis of Claims

1.  Service Connection 

The veteran claims entitlement to service connection for 
hypertension and a bilateral ankle disability.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for cardiovascular-renal 
disease, including hypertension, and arthritis if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and manifested one of these conditions to a degree of 
10 percent within one year from the date of discharge with no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  Hypertension

According to transcripts of the veteran's and his spouse's 
hearing testimony and the veteran's written statements, his 
hypertension manifested either in service, possibly secondary 
to documented chest pain, or shortly thereafter.  He 
indicates that he rarely sought medical treatment in service 
and when he did, no doctor, particularly, a medical corpsman 
with limited experience, knew to look for high blood 
pressure.  He further indicates that doctors first became 
concerned with his blood pressure in mid December 1997, but 
did not inform the veteran of his high blood pressure 
readings or schedule a follow-up examination in response.  

In support of this claim, the veteran has submitted copies of 
articles showing that an individual may be considered 
borderline hypertensive when he has diastolic blood pressure 
readings between 85 and 89.  The veteran points out that, on 
more than one occasion in 1995 and 1996, while in service, he 
had such readings.  

VA and private treatment records dated since December 1997, a 
June 1999 letter from Wallace Johnson, M.D., and a report of 
VA examination conducted in August 2004 confirm that the 
veteran currently has hypertension.  The question is thus 
whether such disease is related to service or manifested to a 
compensable degree within a year of the veteran's discharge 
therefrom.

According to the veteran's service medical records, the 
veteran complained of chest pain during service, but was not 
diagnosed with hypertension.  As alleged, however, during in-
service treatment visits in September 1992, October 1992, 
November 1992, March 1995, August 1995 and June 1996, 
examiners recorded blood pressure readings of 124/88, 130/90, 
130/84, 124/90, 124/94, 134/90, 112/88, 124/88 and 122/86.

Since December 1997, more than a year after discharge from 
service, medical professionals have noted high blood pressure 
readings and diagnosed the veteran with hypertension.  

Two physicians have addressed the onset of this disease.  In 
August 2004, a VA examiner found that it was not likely that 
the veteran had hypertension in service.  He based this 
finding on service medical records showing two elevated blood 
pressure readings, post-service medical records showing 
symptoms of hypertension in December 1997 and a diagnosis of 
hypertension in 1998, and information from the Joint National 
Committee on Hypertension defining hypertensive as blood 
pressure of 140/90 or greater over a period of three to seven 
days.  

In October 2006, a VA Chief of Cardiology found that the 
veteran's hypertensive vascular disease did not have its 
clinical onset in service.  He based this finding on in-
service evidence of prehypertension, which is not a disease 
category and might not develop into hypertension provided the 
individual modifies his lifestyle.  The Chief of Cardiology 
also found that it was not likely that the veteran had 
hypertension to a compensable degree within a year of his 
discharge from service.  He based this finding on the absence 
of documented hypertension (an average of two or more 
properly measured, seated blood pressure readings during each 
of two more office visits) within a year of the veteran's 
discharge.

The veteran has not submitted a medical opinion refuting 
those of the VA examiner and VA Chief of Cardiology.  As 
noted above, to prevail in a claim for service connection, 
the veteran must submit competent evidence establishing that 
he has a current disability resulting from service.  In this 
case, the veteran's assertions represent the only evidence of 
record linking his hypertension to service or establishing 
that it manifested to a compensable degree within a year of 
discharge.  The veteran's assertions in this regard are 
insufficient to establish the nexus element of a service 
connection claim as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge to 
diagnose a medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions). 

In the absence of competent evidence establishing that the 
veteran's hypertension is related to service or manifested to 
a compensable degree within a year of his discharge from 
service, the Board concludes that such disease was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

b.  Bilateral Ankle Disability 

According to transcripts of the veteran's and his spouse's 
hearing testimony and the veteran's written statements, he 
has a current bilateral ankle disability that is related to 
documented in-service ankle complaints.  He indicates that, 
since he first injured his ankles in service in 1995, he has 
continued to experience bilateral ankle pain.  

In support of this claim, the veteran has submitted written 
statements of family members, fellow servicemen/friends, and 
his spouse, which indicate that the veteran had foot/ankle 
problems in and after service.  These statements also 
indicate that the veteran was the type of Marine who was not 
likely to whine about or seek treatment for his medical 
problems.  

According to the veteran's service medical records, the 
veteran twice sought treatment for ankle problems in service.  
In March 1995, he reported left ankle pain and an examiner 
diagnosed acute Achilles tendonitis.  Later that month, 
another examiner noted that the condition was resolving.  On 
separation examination conducted in June 1996, the veteran 
reported swollen and painful joints and foot trouble.  He 
also reported a history of a swollen left ankle.  The 
examiner noted no clinical abnormalities of the feet or lower 
extremities.

Since discharge, the veteran has sought VA and private 
treatment for various medical complaints, including related 
to the ankles, and undergone VA examinations.  During 
treatment visits dated since 2001 and VA examinations 
conducted since 1996, however, no medical professional has 
diagnosed an ankle disorder.  

More specifically, during a VA joints examination conducted 
in December 1996, an examiner noted no ankle abnormalities, 
but diagnosed status post ligament damage of the ankles.  X-
rays later revealed normal ankles.  In March 1997 and July 
2001, during VA outpatient treatment visits, the veteran 
reported ankle pain, mostly on the right.  The physicians did 
not objectively confirm such pain, one noting "right ankle 
pain by history," and failed to diagnose an ankle disorder.  
In February 2000, a private physician treated the veteran for 
right ankle pain with an injection, diagnosed right sinus 
tarsi syndrome, and prescribed orthotics.  In March 2000, the 
same physician noted that the syndrome was resolving.  During 
a VA examination conducted in August 2004, a VA examiner 
indicated that he saw no evidence of an ankle disorder and 
that the problems the veteran had with his left ankle in 
service had resolved.  

The veteran's assertions in this case represent the only 
evidence of record diagnosing a current bilateral ankle 
disorder.  As previously indicated, the veteran's assertions 
in this regard are insufficient to establish the current 
disability element of a service connection claim.  Espiritu 
v. Derwinski, 2 Vet. App. at 494-95 

In the absence of competent evidence establishing that the 
veteran currently has a bilateral ankle disability, the Board 
concludes that such disability was not incurred in or 
aggravated by service.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.

2.  Earlier Effective Date

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 20 
percent evaluation at issue in this case, depending on the 
facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
20 percent evaluation thus involves analyzing when the claim 
for an increased evaluation for hemorrhoids was received and, 
to the extent possible, when the increase in disability 
actually occurred.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2007).

In this case, in a rating decision dated July 1997, the RO 
granted the veteran service connection for hemorrhoids and 
assigned that disability a noncompensable evaluation, 
effective from August 1, 1996.  In a letter dated August 
1997, the RO notified the veteran of this decision and of his 
appellate rights with regard to this decision.  Thereafter, 
the veteran appealed the decision to the Board.  As 
previously noted, however, on April 13, 1999, the Board 
received notification from the veteran requesting withdrawal 
of his appeal on the claim of entitlement to an initial 
compensable evaluation for hemorrhoids.  The July 1997 rating 
decision addressing this claim is thus final.  

The RO did not again receive correspondence mentioning the 
veteran's hemorrhoids until October 6, 2001, when the RO 
received the veteran's informal claim for an increased 
evaluation for hemorrhoids.  The RO partially granted this 
claim in a rating decision dated August 2002 by increasing 
the evaluation assigned that disability to 20 percent, 
effective from August 31, 2001, the date of VA treatment of 
the veteran's hemorrhoids.  The veteran now asserts that the 
Board should assign the 20 percent evaluation an effective 
date of 1992, the date he began having hemorrhoids.    

The Board acknowledges the veteran's assertion and agrees 
that an earlier effective date is warranted in this case, but 
not for the reason the veteran asserts.  Rather, there is no 
evidence that the veteran filed a claim for an increased 
evaluation for hemorrhoids at any time after April 13, 1999, 
but before October 6, 2001.  The question is thus whether, 
during the year preceding October 6, 2001, it was factually 
ascertainable that the veteran's hemorrhoids were 20 percent 
disabling, thereby dictating that the Board determine the 
appropriate effective date based on the date that the 
increase in disability occurred, rather than on the date the 
claim for the increased evaluation was received.

Pertinent medical documents of record, including VA treatment 
records dated from August 2001 and a report of VA rectum 
examination conducted in June 2002, establish that, in August 
2001, the veteran sought treatment for hemorrhoids and 
reported persistent bleeding associated therewith.  On that 
date, a physician objectively confirmed the bleeding 
hemorrhoids.  Thereafter, during a June 2002 VA examination 
scheduled in response to the veteran's October 2001 claim, an 
examiner noted anemia associated with the hemorrhoids.  It is 
unlikely that the anemia developed on the very day of the 
veteran's VA examination.  It is more likely that the anemia 
developed prior to the June 2002 visit, when the veteran felt 
the need to schedule a treatment visit and file the claim for 
an increased evaluation.  The Board thus accepts that the 
anemia manifested during the year preceding October 6, 2001.  
Under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2007), 
hemorrhoids with persistent bleeding and secondary anemia 
warrant the assignment of a 20 percent evaluation.  

Inasmuch as the RO received the veteran's claim for an 
increased evaluation for hemorrhoids on October 6, 2001 and 
it was factually ascertainable that that disability was 20 
percent disabling during the year preceding that date, the 
Board concludes that the criteria for entitlement to an 
effective date of October 6, 2000, for the assignment of a 20 
percent evaluation hemorrhoids have been met.  The evidence 
in this case supports the veteran's claim; such claim must 
therefore be granted.  

3.  Temporary Total Rating 

The veteran claims entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30, based on right knee 
surgery performed in October 1999.  He contends that, 
thereafter, he experienced severe postoperative residuals, 
including a need to use crutches.  He argues that his 
physician did not mention the use of such crutches in his 
records because the veteran owned them from a prior knee 
surgery.  He points out that, even assuming otherwise, 
postoperatively, his physician recommended that he do nothing 
for 24 hours and refrain from working for three days and that 
the physician's recommendations in this regard constitute 
evidence of postoperative residuals.

A total disability evaluation (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by a report at hospital discharge or 
outpatient release that entitlement is warranted for a period 
of one, two, or three months.  Awards are to commence on the 
day of hospital admission and continue for a period of one to 
three months from the first day of the month following 
hospital discharge or outpatient release.  38 C.F.R. § 4.30 
(2007).

Such an evaluation will be assigned if treatment of a 
service-connected disability results in: (1) surgery 
necessitating at least one month of post-operative 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, 
therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  

In this case, on October 14, 1999, on an outpatient basis, 
the veteran underwent an arthroscopy of his right knee with a 
lateral release due to severe chronic chondromalacia and 
malalignment of the patella.  Following the surgery, the 
veteran's physician instructed the veteran to refrain from 
drinking alcohol and driving for 24 hours, to eat lightly 
until the next day, to refrain from exercising or engaging in 
strenuous activity for 21 days, and to refrain from working 
for three days.  The physician also instructed the veteran to 
move his knee, walk and gently exercise.  

The veteran clearly experienced residuals of the October 14, 
1999 surgery; however, such residuals may not be considered 
severe.  Even assuming, as alleged, that the surgery 
necessitated the use of crutches, there is no evidence of 
record indicating that such use extended beyond three days.  
After all, the physician specifically recommended that the 
veteran move his knee, walk and exercise, activities that 
require regular weight bearing and would not be possible with 
the continued use of crutches.   

In the absence of competent evidence establishing that the 
October 14, 1999 surgery necessitated at least one month of 
postoperative convalescence or caused severe postoperative 
residuals, the Board concludes that the criteria for 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.30, based on right knee surgery performed in October 
1999, have not been met.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of this claim.  
Rather, as a preponderance of the evidence is against such 
claim, it must be denied.


ORDER

The appeal on the claim of entitlement to service connection 
for a right thumb disability is dismissed.

The appeal on the claim of entitlement to an initial 
compensable evaluation for hemorrhoids is dismissed.

Service connection for hypertension is denied.

Service connection for a bilateral ankle disability is 
denied.

An effective date of October 6, 2000, for the assignment of a 
20 percent evaluation for hemorrhoids is granted subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.  

A temporary total evaluation under 38 C.F.R. § 4.30, based on 
right knee surgery performed in October 1999, is denied.


REMAND

The veteran also claims entitlement to service connection for 
a bilateral foot disability, including pes planus, 
metatarsalgia and plantar fasciitis, low back pain, including 
as secondary to service-connected right and left knee 
disabilities or PTSD, and sleep apnea, including as secondary 
to service-connected PTSD, and entitlement to an initial 
evaluation in excess of 10 percent for PTSD.  Additional 
action is necessary before the Board decides these claims.  

First, in May 2006, after the veteran's claims file had been 
transferred to the Board, the veteran submitted evidence, 
specifically, VA treatment records, to the RO, which the RO 
then transferred to the Board.  These records are pertinent 
to the veteran's foot claim.  The RO did not consider this 
evidence in the first instance and there is no indication in 
the record that the veteran is waiving his right to have the 
RO do so.

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  67 Fed. 
Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit held that the provisions of 38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because they denied 
appellants a "review on appeal" when the Board considered 
additional evidence without remanding the case to the RO for 
initial consideration of that evidence.  In light of this 
holding, on remand, VA must ensure that the veteran is 
afforded due process by initially considering the previously 
noted evidence in support of the claim of entitlement to 
service connection for a bilateral foot disability, including 
pes planus, metatarsalgia and plantar fasciitis.  

Second, as previously indicated, the VCAA is applicable to 
the veteran's appeal and, with regard to the claims being 
remanded, VA has not yet satisfied its duties to notify and 
assist the veteran.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations of the veteran's feet, low back and mental 
health are necessary.  VA scheduled the veteran for such 
examinations during the course of this appeal, but the 
reports of these examinations are inadequate to decide the 
veteran's foot, low back, sleep apnea and PTSD claims.  For 
instance, therein, one examiner incorrectly indicated that 
there was no evidence of foot complaints in service.  He also 
indicated that there was no evidence of a current foot 
disability; he does not appear to have reviewed the veteran's 
post-service medical records, which reflect treatment for 
foot problems since discharge from service.  In addition, in 
the reports of examinations, no examiner addressed whether a 
relationship existed between the veteran's low back 
disability and sleep apnea and his active service or certain 
service-connected disabilities.  Such an opinion is necessary 
given a VA treatment provider's May 2003 opinion, albeit 
unsupported by rationale, linking the veteran's sleep apnea 
to his active service and the veteran's allegations that 
physicians have told him that his low back disability is 
related to either his service-connected knee disabilities or 
his PTSD and that his sleep apnea is part of his PTSD.  
Finally, since undergoing the most recent VA PTSD 
examination, the veteran has reported that his PTSD has 
worsened and is further hindering his ability to work.  

Third, in January 2008, the Court held that, with regard to 
claims for increased compensation, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008).  The 
Court further held that, if the Diagnostic Code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In this case, during the course of this appeal, the RO 
provided the veteran VCAA notice on the claims being 
remanded.  However, given the previously noted decision, it 
is questionable whether such notice is adequate.  More 
comprehensive notice should thus be furnished the veteran on 
remand.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Provide the veteran VCAA notice 
pertaining to the claims being remanded, 
which satisfies the requirements of the 
Court's holdings, noted above.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a foot 
disability, including pes planus, 
metatarsalgia and plantar fasciitis.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any evident foot 
disability, including, if 
appropriate, pes planus, 
metatarsalgia and/or plantar 
fasciitis;  

b) opine whether such disability is 
at least as likely as not related to 
the veteran's active service, during 
which the veteran complained of foot 
pain and examiners confirmed such 
pain, including in the heel and 
metatarsal head; 

c) if any such disability preexisted 
service, opine whether it increased 
in severity therein; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for low back pain, 
including as secondary to service-
connected knee disabilities, or service-
connected PTSD.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any evident low back 
disability;  

b) opine whether such disability is 
at least as likely as not related to 
the veteran's active service; 

c) if not, opine whether such 
disability is proximately due to or 
the result of his service-connected 
knee disabilities or PTSD and 
associated sleep problems; and 

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for a higher initial evaluation for PTSD.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) identify and describe the 
severity of all evident PTSD 
symptoms;  

b) specifically indicate whether the 
veteran's sleep apnea is proximately 
due to, the result of, or part of, 
his PTSD; 

c) indicate whether such symptoms 
cause occupational and social 
impairment with reduced reliability 
and productivity, or deficiencies in 
most areas, such as work, school, 
family relations, judgment, thinking 
and mood;  

d) indicate whether such symptoms 
cause total occupational and social 
impairment; and

e) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Readjudicate the claims on appeal 
based on all of the evidence of record, 
including that which the veteran 
submitted to the RO in May 2006.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claims on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


